DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Response to Amendment

This communication is considered fully responsive to the amendment filed on 12/17/2021.
Claims 8 and 10-11 have been amended.

Response to Arguments

Applicant’s arguments with respect to the independent claims filed on 12/17/2021 have been considered but are moot because the arguments on the amended features raising a new scope do not apply to any of the references being used in the instant office action, thus rendering applicant’s arguments moot.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 and 10-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 8 and 10-11 have been amended with new limitations of “to remove MUST interference from the signal, the information being received by the terminal from the base station” and the applicant’s remark provides that paragraphs [0072 and 0077] support the newly added features. [0072] describes presence or absence of interference based on received information, and [0077] describes the received information indicates whether the received signal is decoded or not. However, none of the paragraphs describes the same information for decoding the signal and canceling interference from the signal. Moreover, the feature of the same information for decoding the signal and canceling the interference from the signal has not been identified in the written description filed 04/25/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0098610) and its provisional application (62/335713, “713”) in view of Ko et al. (US 2019/0036661, “Ko”) and its provisional application (62/371865, “865”)
Examiner’s note: in what follows, references are drawn to Kim unless otherwise mentioned.
Kim discloses "Method for Providing Control Information for MUST Transmission in Wireless Communication System, and Apparatus therefor” (Title) and Kim’s invention comprises the following features:
Regarding claim 8, a terminal ([0137 and Fig. 10] “Referring to FIG. 10, a communication apparatus 1000”); comprising: 
a receiver (Fig. 10; 1030 “RF Module”) configured to receive control information indicating that MUST (Multiuser superposition transmission) interference ([claim 7] “a wireless communication module; and a processor connected to the wireless communication module, and configured to receive downlink control information including an interference signal-related field”. See [713, P4] for DCI and the figure on P4.) is present from a base station by a physical downlink control channel ([0072] “the presence or absence of MUST interference is indicated by CRC DCI is masked by UE_ID, this means the presence of MUST interference”, [0069] “an eNB indicates the presence or absence of MUST interference to a UE”, and [0040] “the UE receives downlink control information (DCI) through the PDCCH.” See [713, P4 and Fig. 2]); and 
a processor (Fig. 10; 1010 “Processor”) configured to decode a signal, transmitted to the terminal from the base station, based on the control information ([0049] “Information indicating to which UE or UEs PDSCH data is to be transmitted and information indicating how UEs should receive and decode the PDSCH data are transmitted on the PDCCH.” An example is described in [0049] for a UE receiving PDCCH and blind-decoding the PDCCH using RNTI information. See [713, P10, first paragraph]), 
wherein the receiver receives, from the base station by RRC signaling ([0081] “the mapping relationship may be indicated to the UE by RRC signaling by the eNB.”, and “UE_ID, VID1, VID2, . . . , VIDN may be mapped to different power allocation ratio information in a one-to-one correspondence. Or UE_ID, VID1, VID2, . . . , VIDN may be mapped to demodulation reference signal (DM-RS) information (VCID, nSCID, a DM-RS port, the number of layers, or the like) or modulation order information about different MUST-paired UEs in a one-to-one correspondence.” See [713, P10, second paragraph]), a parameter that is used when receiving the control information indicating that MUST interference is present ([0082] “The VID may be indicated UE-specifically to the UE by RRC signaling by the eNB. … For example, the VID may be defined by adding an offset to UE_ID on the basis of a predetermined offset value or performing a bit operation”), and
wherein the processor uses information used for decoding the signal transmitted to the terminal from the base station ([0049] “Information indicating to which UE or UEs PDSCH data is to be transmitted and information indicating how UEs should receive and decode the PDSCH data are transmitted on the PDCCH.”)  to remove MUST interference from the signal, the information being received by the terminal from the base station ([0072] “the UE cancels interference from another UE by using an additional assistance information field in the DCI.” See [713, the first Par. on P9]. Note that Kim does not specifically describe about the same information for decoding and canceling interference. This will be discussed in view of Ko.).
It is noted that while disclosing MUST interference and how to cancel the MUST interference, Kim does not specifically teach about the same information for decoding signal and removing interference from a received signal. It, however, had been known before the effective filing date as shown by Ko as follows; 
information used for decoding the signal transmitted to the terminal from the base station to remove … interference from the signal ([Ko, 0042] “The reason why the basic DMRS is transmitted via the first OFDM symbol within the data transmission region of the prescribed subframe is to help data early decoding and measure/cancel inter-cell interference.” See [865, Sec. 3 “Problem definition” Second bullet on P3]. That is, the received DMRS, the same information, is used for decoding and canceling interference.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim's features by using the features of Ko in order to efficiently allocate resources in interfering wireless communications such that 

Regarding claim 10, it is a reception method claim corresponding to the terminal claim 8, and is therefore rejected for the similar reasons set forth in the rejection of claim 8.

Regarding claim 11, it is a system claim corresponding to the terminal claim 8 except “the base station comprising: a transmitter configured to transmit the control information to the terminal” ([0040] “the UE receives downlink control information (DCI) through the PDCCH.”) and “the transmitter transmits the parameter to the terminal by RRC signaling” ([0081] “the mapping relationship may be indicated to the UE by RRC signaling by the eNB.”, and “UE_ID, VID1, VID2, . . . , VIDN may be mapped to different power allocation ratio information in a one-to-one correspondence. Or UE_ID, VID1, VID2, . . . , VIDN may be mapped to demodulation reference signal (DM-RS) information (VCID, nSCID, a DM-RS port, the number of layers, or the like) or modulation order information about different MUST-paired UEs in a one-to-one correspondence.”, and is therefore rejected for the similar reasons set forth in the rejection of claim 8.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411